Title: From John Adams to Francis Bowens, 5 May 1780
From: Bowens, Francis
To: Adams, John


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu May 5. 1780
     
     A Gentleman in London, who corresponds with you sometimes, writes me, 28 April that he had, a few days before Sent to your Care, a Box marked A, containing a few Pamphlets and Newspapers, for me, with a desire that you would forward it on to me in the manner you should think Safest, and that you would hereafter attend to any other Parcell that he may send in the Same Way.
     I am not well acquainted with the Usages and Regulations in France, or in Ostend which may obstruct or embarrass this Channell of Communication. But in the first Place I shall order nothing of a religious or irreligious nature, which might allarm the Church, or militate against any Regulations which there may be against irreligious or heretical Writings. They will be merely Newspapers and Pamphlets relating to the present State of public Affairs, and the Course and Tendency of the present War.
     I should esteem it as a favour, sir, if you would inform me, what is the best Channel of Conveyance from you to me, and in Case I should have any Papers or Pamphlets to send to the same Gentleman in London from me to you—and whether there is any thing for me to do, or to pay, and what it may be to facilitate a Communication of this Nature. I should be glad also to know, by what Conveyance you sent the Packet marked A, and when I may expect it. I am, sir, with Respect, your most obedient servant
    